Exhibit 10.1

PROLOGIS, INC.

OUTPERFORMANCE PLAN

ARTICLE 1 - GENERAL

1.1 Purpose and Authority. This Outperformance Plan (as amended, restated and
supplemented from time to time, this “Outperformance Plan”) was adopted by the
Compensation Committee (the “Committee”) of the Board of Directors (the “Board”)
of Prologis, Inc. (the “Company”) pursuant to authority delegated to it by the
Board as set forth in the Committee’s charter. Equity awards granted under this
Outperformance Plan shall be issued pursuant to the Company’s existing equity
incentive plans, or any equity incentive plan approved by the Company’s
stockholders in the future, and only to the extent there are shares of the
Company’s common stock, par value $0.01 per share (the “Common Stock”),
available under such equity incentive plans. This Outperformance Plan will apply
to all Awards granted on or after the date hereof. The purpose of the
Outperformance Plan is to create a supplemental long-term incentive opportunity
to support the Company’s multi-year business plans and to drive outstanding
performance.

1.2 Administration. This Outperformance Plan and all Awards issued hereunder
shall be administered by the Committee; provided that all powers of the
Committee hereunder can be exercised by the full Board if the Board so elects.

1.3 Definitions.

“Absolute Shareholder Return” means, with respect to any measurement period, the
cumulative return that would have been realized by a stockholder who (1) bought
one share of Common Stock on the first date of such measurement period for the
Common Stock Price on such date, (2) reinvested each dividend and other
distribution declared during such measurement period with respect to such share
of Common Stock (and any other shares previously received upon reinvestment of
dividends or other distributions) in additional shares of Common Stock at the
Fair Market Value on the ex-dividend date for such dividend or other
distribution, and (3) sold such shares of Common Stock on the last day of such
measurement period for the Common Stock Price on such date. Appropriate
adjustments to the Absolute Shareholder Return shall be made to take into
account all stock dividends, stock splits, reverse stock splits and other events
that in the good faith judgment of the Committee necessitates action by way of
equitable or proportionate adjustment.

“Additional Share Baseline Value” means, with respect to each Additional Share,
the gross proceeds received by the Company upon the issuance of such Additional
Share, which amount shall be deemed to equal, as applicable:

(a) if such Additional Share is issued for cash in a public offering or private
placement, the gross price to the public or to the purchaser(s);

(b) if such Additional Share is issued in exchange for assets or securities of
another Person or upon the acquisition of another Person, the cash value imputed
to such



--------------------------------------------------------------------------------

Additional Share for purposes of such transaction by the parties thereto, as
determined by the Committee, or, if no such value was imputed, the Common Stock
Price as of the date of issuance of such Additional Share;

(c) if such Additional Share is issued upon conversion or exchange of equity or
debt securities of the Company or any Related Company, which securities were not
previously counted as either Initial Shares or Additional Shares, the conversion
or exchange price in effect as of the date of conversion or exchange pursuant to
the terms of the security being exchanged or converted;

(d) if such Additional Share is issued in connection with a Full Value Plan
Award granted after the Initial Date to employees, non-employee directors,
consultants, advisors or other persons or entities as incentive or other
compensation for services provided or to be provided to the Company or any
Related Company, the Fair Market Value of the Common Stock underlying such Full
Value Plan Award as of the grant date of the award; and

(e) if the Additional Share is issued in lieu of cash dividends in a transaction
where the stockholder made an election between receipt of cash dividends or
Common Stock in lieu thereof, the value of the dividends that would otherwise
have been paid.

“Additional Shares” means (without double-counting), as of a particular date of
determination, the sum of:

(a) shares of Common Stock issued after the Initial Date and on or before such
date of determination in a capital raising transaction, in exchange for assets
or securities, upon the acquisition of another entity, upon conversion or
exchange of equity or debt securities of the Company, which securities were not
previously counted as either Initial Shares or Additional Shares, or through the
reinvestment of dividends; plus

(b) the REIT Shares Amount for all Units not held by the Company (assuming that
such Units were converted, exercised, exchanged or redeemed for shares of Common
Stock as of such date of determination at the applicable conversion, exercise,
exchange or redemption rate (or rate deemed applicable by the Committee if there
is no such stated rate) pursuant to the applicable instrument governing such
Units as of such date), issued after the Initial Date and on or before such date
of determination in a capital raising transaction, in exchange for assets or
securities, or upon the acquisition of another entity; plus

(c) shares of Common Stock underlying Full Value Plan Awards granted after the
Initial Date and on or before such date of determination to employees,
non-employee directors, consultants, advisors or other persons or entities as
incentive or other compensation for services provided or to be provided to the
Company or any Related Company; plus

(d) shares of Common Stock issued in lieu of cash dividends in a transaction
where the stockholder made an election between receipt of cash dividends or
Common Stock in lieu thereof.

For the avoidance of doubt, the definition of “Additional Shares” shall exclude
(i) shares of Common Stock issued after the Initial Date upon exercise of stock
options granted to employees,

 

2



--------------------------------------------------------------------------------

non-employee directors, consultants, advisors or other persons or entities as
incentive or other compensation for services provided or to be provided to the
Company or any Related Company, whether such stock options are outstanding on
the Initial Date or are awarded thereafter and (ii) all Initial Shares.

“Award” means an award of Participation Points to a Participant under this
Outperformance Plan.

“Award Letter” means the individual letter provided by the Company to a
Participant in connection with the Participant’s participation in this
Outperformance Plan that sets forth the number of Participation Points granted
to the Participant with respect to a Performance Period.

“Baseline Value” means the average of the Fair Market Value of one share of
Common Stock over the 20 consecutive trading days immediately preceding the
Initial Date of any Performance Period.

“Buyback Shares” means (without double-counting), as of a particular date of
determination:

(a) shares of Common Stock repurchased or redeemed for cash by the Company after
the Initial Date and on or before such date of determination in a stock buyback
or other similar transaction;

(b) the REIT Shares Amount for all Units not held by the Company (assuming that
such Units were converted, exercised, exchanged or redeemed for shares of Common
Stock as of such date of determination at the applicable conversion, exercise,
exchange or redemption rate (or rate deemed applicable by the Committee if there
is no such stated rate) pursuant to the applicable instrument governing such
Units as of such date) repurchased or redeemed for cash by the Company after the
Initial Date and on or before such date of determination; and

(c) shares of Common Stock underlying previously granted Full Value Plan Awards
to employees, non-employee directors, consultants, advisors or other persons or
entities as incentive or other compensation for services provided or to be
provided to the Company or any Related Company to the extent they are forfeited
for failure to become vested or are repurchased for cash (including in respect
of tax withholding) by the Company after the Initial Date and on or before such
date of determination, if such shares were included in either Initial Shares or
Additional Shares.

“Buyback Value” means the cash amount paid to repurchase or redeem a Buyback
Share, or in the case of a Buyback Share forfeited without any expenditure of
cash by the Company, the Fair Market Value of a share of Common Stock on the
date of forfeiture.

“Cause” means, with respect to a Participant, except as otherwise provided in a
separate agreement between the Participant and the Company, (a) the willful and
continued failure by the Participant to substantially perform his or her duties
with the Company or any Related Company after written notification by the
Company or any Related Company, (b) the willful engaging by the Participant in
conduct which is demonstrably injurious to the Company or any Related Company,
monetarily or otherwise, or (c) the engaging by the Participant in egregious

 

3



--------------------------------------------------------------------------------

misconduct involving serious moral turpitude, determined in the reasonable
judgment of the Committee. For purposes hereof, no act, or failure to act, on
the Participant’s part shall be deemed “willful” unless done, or omitted to be
done, by the Participant not in good faith and without reasonable belief that
such action was in the best interest of the Company or any Related Company.

“Change of Control” means any transaction that constitutes a change in the
ownership or effective control of the Company or in the ownership of a
substantial portion of the assets of the Company within the meaning of
Section 409A of the Code and applicable guidance issued thereunder. For purposes
of applying the foregoing requirements, the default provisions of Section 409A
of the Code and applicable guidance shall apply; provided, however, that for
purposes of determining (a) whether a change in effective control of a
corporation has occurred based on the acquisition of stock ownership, the
percentage threshold that shall be applied shall be “50 percent or more” (rather
than “30 percent or more”), and (b) whether a change in the ownership of a
substantial portion of a corporation’s assets has occurred, based on an
acquisition of threshold of assets having a total gross fair market value equal
to or more than 50 percent of the total gross fair market value of all of the
assets of the corporation (rather than 40 percent thereof).

“Code” means the Internal Revenue Code of 1986, as amended.

“Common Stock Price” means, as of a particular date, the average of the Fair
Market Value of one share of Common Stock over the twenty (20) consecutive
trading days immediately preceding such date; provided, however, that if such
date is the date of the Public Announcement of a Transactional Change of
Control, the Common Stock Price as of such date shall be equal to the fair
market value, as determined by the Committee, of the total consideration payable
in the transaction that ultimately results in the Transactional Change of
Control for one share of Common Stock, or if such transaction is an asset
disposition the fair market value of a share of Common Stock after giving affect
to receipt of the total consideration payable for the asset so disposed of, in
each case as determined by the Committee.

“Disability” means, with respect to a Participant, except as otherwise provided
by the Committee, the Participant’s inability, by reason of a medically
determinable physical or mental impairment, to engage in the material and
substantial duties of his or her regular occupation, which condition is expected
to be permanent.

“Eligible Person” means any executive or employee of the Company or any Related
Company.

“Ending Value” with respect to any Performance Period means (without
double-counting), as of the Valuation Date, a dollar amount equal to the sum of:

(a) the Total Shares as of the Valuation Date multiplied by the Common Stock
Price as of the Valuation Date, plus

(b) the Buyback Value for all Buyback Shares, plus

 

4



--------------------------------------------------------------------------------

(c) an amount equal to the amount that would have been realized had (i) each
dividend and other distribution declared by the Company during a Performance
Period (or the portion thereof for which Additional Shares or Buyback Shares are
included in the calculation of the Relative Baseline, as applicable) been
reinvested in additional shares of Common Stock (“Dividend Stock”) at the Fair
Market Value on the ex-dividend date for such dividend or other distribution and
(ii) such shares of Dividend Stock been sold as of the Valuation Date for such
Performance Period for the Common Stock Price as of such date. For the avoidance
of doubt, this dividend reinvestment component of Ending Value shall (i) not
include dividends originally paid in Common Stock in lieu of cash dividends to
the extent that such shares are included in Additional Shares pursuant to clause
(d) of the definition thereof, and (ii) include dividends and other
distributions declared thereafter on such Additional Shares.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Fair Market Value” means, as of any given date, the fair market value of a
security determined by the Committee using any reasonable method and in good
faith (such determination will be made in a manner that satisfies Section 409A
of the Code); provided that with respect to a share of Common Stock, “Fair
Market Value” means the value of such share determined as follows: (a) if on the
determination date the Common Stock is listed on the New York Stock Exchange,
The NASDAQ Stock Market, Inc. or another national securities exchange or is
publicly traded on an established securities market, the Fair Market Value of a
share of Common Stock shall be the last reported sale price at which Common
Stock is traded on such exchange or in such market (if there is more than one
such exchange or market, the Committee shall determine the appropriate exchange
or market) on the determination date or, if no sale of Common Stock is reported
for such trading day, on the next preceding day on which any sale shall have
been reported; or (b) if the Common Stock is not listed on such an exchange,
quoted on such system or traded on such a market, Fair Market Value of a share
of Common Stock shall be the value determined by the Committee in good faith in
a manner consistent with Code Section 409A.

“Full Value Plan Awards” means any restricted stock unit award, restricted stock
award, unrestricted stock award and performance share award granted under the
Company’s equity incentive plans, but excluding all Awards issued as part of
this Outperformance Plan.

“Good Reason” means, with respect to a Participant, except as otherwise provided
in a separate agreement between the Participant and the Company, (a) a material
diminution in the Participant’s responsibilities, authority or duties, (b) a
material reduction in the Participant’s base salary and bonus opportunity, or
(c) a material change in the geographical location at which the Participant
provides services to the Company, and in any case, the Company fails to take
corrective action within 30 days after the Participant notifies the Company of
the event giving rise to “Good Reason.”

“Index Return Multiplier” means, with respect to any measurement period, a
factor representing (a) the compound, annualized percentage return for the MSCI
US REIT Index (assuming dividends reinvested on a daily basis) plus (b) one
percent (1%) per year, converted to a non-annualized percentage return for the
measurement period, which is expressed by the following formula:

 

5



--------------------------------------------------------------------------------

LOGO [g272681g36k14.jpg]

Where:

I0 = The average of the MSCI US REIT Index value over the twenty
(20) consecutive trading days (I) immediately preceding the first day of such
measurement period (0), such average calculated as of such day.

I1 = The average of the MSCI US REIT Index value over the twenty
(20) consecutive trading days (I) immediately preceding the last day of such
measurement period (1), such average calculated as of such day.

x = The period between the first day of such measurement period (0) and the last
day of such measurement period (1) expressed as a number of years to the fourth
decimal (e.g., 365 days = 1.0000 year).

“Initial Date” with respect to any Performance Period means the first day of the
Performance Period.

“Initial Shares” means a number of shares of Common Stock equal to the sum of:

(a) the number of shares of Common Stock outstanding as of the Initial Date
(including all shares underlying Full Value Plan Awards granted prior to the
Initial Date, regardless of whether they were vested or unvested as of the
Initial Date), plus

(b) the number of shares of Common Stock representing the REIT Shares Amount for
all of the Units (other than those held by the Company) outstanding as of the
Initial Date, assuming that all such Units were exchanged, converted or redeemed
for shares of Common Stock as of such date.

For the avoidance of doubt, Initial Shares exclude all shares of Common Stock
issuable upon exercise of currently outstanding stock options.

“LTIPs” means partnership interests intended to be treated as profits interests
under the Code which are convertible into, exchangeable for or redeemable in
consideration of shares of Common Stock or the value thereof in cash pursuant to
the applicable instrument governing such interests.

“MSCI US REIT Index” means the MSCI US REIT Index (RMS) as published from time
to time (or a successor index including a comparable universe of publicly traded
U.S. real estate investment trusts), provided that if (a) the MSCI US REIT Index
ceases to exist or be published prior to the Valuation Date and the Committee
determines that there is no successor to such index or (b) the Committee
reasonably determines that the MSCI US REIT Index is no longer suitable for the
purposes of this Outperformance Plan, then the Committee in its good faith
reasonable discretion shall select for subsequent Performance Periods, or if the
Committee in its reasonable good faith discretion so determines, for any portion
of an outstanding Performance Period, a substitute comparable index for purposes
of calculating the Relative Baseline.

 

6



--------------------------------------------------------------------------------

“Participant” means an Eligible Person designated by the Committee to receive an
Award.

“Participation Point” means, with respect to a Participant, the unit measurement
used to determine the Participant’s share of the Performance Pool generated with
respect to a Performance Period.

“Performance Period” means the three-year period commencing on January 1 of a
calendar year and ending on December 31 of the second calendar year that follows
such calendar year. The first Performance Period under this Outperformance Plan
runs from January 1, 2012 through December 31, 2014. There shall be overlapping
Performance Periods.

“Performance Pool” with respect to any Performance Period means, as of the
Valuation Date, a dollar amount determined pursuant to the provisions of
Section 2.2.

“Person” means an individual, corporation, partnership, limited liability
company, joint venture, association, trust, unincorporated organization, other
entity or “group” (as defined in the Exchange Act).

“Public Announcement” means, with respect to a Transactional Change of Control,
the earliest press release, filing with the SEC or other publicly available or
widely disseminated communication issued by the Company or another Person who is
a party to such transaction which discloses the consideration payable in and
other material terms of the transaction that ultimately results in the
Transactional Change of Control; provided, however, that if such consideration
is subsequently increased or decreased, then the term “Public Announcement”
shall be deemed to refer to the most recent such press release, filing or
communication disclosing a change in consideration whereby the final
consideration and material terms of the transaction that ultimately results in
the Transactional Change of Control are announced. For the avoidance of doubt,
the foregoing definition is intended to provide the Committee in the application
of the proviso clause in the definition of “Common Stock Price” with the
information required to determine the fair market value of the consideration
payable in the transaction that ultimately results in the Transactional Change
of Control as of the earliest time when such information is publicly
disseminated, particularly if the transaction consists of an unsolicited tender
offer or a contested business combination where the terms of the transaction
change over time.

“Qualified Termination” has the meaning set forth in Section 2.5(b) hereof.

“REIT Shares Amount” means the per Unit number of shares of Common Stock into
which a Unit is convertible, for which a Unit is exchangeable for or in
consideration of which a Unit is redeemable pursuant to the applicable
instrument governing such Unit.

“Related Company” means any corporation, partnership, joint venture or other
entity during any period in which a controlling interest in such entity is
owned, directly or indirectly, by the Company (or any entity that is a successor
to the Company), and any business venture designated by the Committee in which
the Company (or any entity that is a successor to the Company) has, directly or
indirectly, a significant interest (whether through the ownership of securities
or otherwise), as determined in the discretion of the Committee.

 

7



--------------------------------------------------------------------------------

“Relative Baseline” with respect to a Performance Period means, as of the
applicable Valuation Date, an amount representing (without double-counting) the
sum of:

(a) the Baseline Value multiplied by:

 

  (i) the difference between:

 

  (x) the Initial Shares and

 

  (y) all Buyback Shares repurchased, redeemed or forfeited between the Initial
Date and the Valuation Date,

and then multiplied by:

 

  (ii) the Index Return Multiplier for the Performance Period; plus

(b) with respect to each Additional Share issued after the Initial Date, the
product of:

 

  (i) the Additional Share Baseline Value of such Additional Share, multiplied
by

 

  (ii) the Index Return Multiplier for the period beginning on the date of
issuance of such Additional Share and ending on the Valuation Date; plus

(c) with respect to each Buyback Share repurchased, redeemed or forfeited after
the Initial Date, the product of:

 

  (i) the Baseline Value multiplied by

 

  (ii) the Index Return Multiplier for the period beginning on the Initial Date
and ending on the date such Buyback Share was repurchased, redeemed or
forfeited.

If the Company consummates an individual issuance involving 500,000 or more
Additional Shares and/or an individual repurchase, redemption or forfeiture
involving 500,000 or more Buyback Shares during any calendar quarter, the
Company will track the precise issuance date and value of each such individual
Additional Share and/or repurchase, redemption or forfeiture date and value of
each such individual Buyback Share. If the Company consummates one or more
issuances each involving less than 500,000 Additional Shares and/or repurchases,
redemptions or forfeitures each involving less that 500,000 Buyback Shares
during any calendar quarter, it would be impractical to track the precise
issuance date and value of each such Additional Share and/or repurchase,
redemption or forfeiture date and value of each such Buyback Share, and in such
event (a) the Company will consider all such issuances and/or

 

8



--------------------------------------------------------------------------------

repurchases, redemptions or forfeitures (on a net basis if both issuances and
repurchases, redemptions or forfeitures occur in the same quarter) to have taken
place on the last day of the quarter during which such transaction or
transactions occurred and (b) the Additional Share Baseline Value (if the
netting of all such transactions results in a net issuance of Additional Shares)
or the Buyback Value (if the netting of all such transactions results in a net
repurchase, redemption or forfeiture of Buyback Shares) of the shares of Common
Stock involved shall be calculated using the weighted average price at which
such shares were issued and/or repurchased, redeemed or forfeited.

“Retirement” means, with respect to a Participant, the occurrence of the
Participant’s Termination Date after the Participant has attained at least age
62 and provided that the sum of the Participant’s age plus the Participant’s
years of service to the Company or any Related Company is equal to at least 75
years.

“SEC” means the U.S. Securities and Exchange Commission.

“Securities Act” means the Securities Act of 1933, as amended.

“Total Participation Points” with respect to any Performance Period means the
total outstanding Participation Points held by Participants on the Valuation
Date (after taking into account all awards and all forfeitures of Participation
Points for such Performance Period).

“Total Shares” with respect to any Performance Period means (without
double-counting), as of the Valuation Date, the algebraic sum of:

(a) the Initial Shares, plus

(b) all Additional Shares issued between the Initial Date and the Valuation
Date, minus

(c) all Buyback Shares repurchased, redeemed or forfeited between the Initial
Date and the Valuation Date.

“Transactional Change of Control” means a Change of Control arising as a result
of one of the following events:

(a) the consummation of a transaction, approved by the stockholders of the
Company, to merge the Company into or consolidate the Company with another
entity where the Company is not the surviving entity, or to sell or otherwise
dispose of all or substantially all of its assets or adopt a plan of
liquidation; or

(b) a “person” or “group” as defined in Sections 13(d) and 14(d) of the Exchange
Act (other than any trustee or other fiduciary holding securities under an
employee benefit or other similar equity plan of the Company) making a tender
offer for Common Stock.

“Units” means interests in limited partnerships, limited liability companies or
other similar entities which are convertible into, exchangeable for or
redeemable in consideration of shares of Common Stock or the value thereof in
cash pursuant to the applicable instrument governing such interests.

 

9



--------------------------------------------------------------------------------

“Valuation Date” with respect to any Performance Period means the earliest of:

(a) the last day of such Performance Period,

(b) in the event of a Change of Control that is not a Transactional Change of
Control, the date on which such Change of Control shall occur, or

(c) in the event of a Transactional Change of Control, and subject to the
consummation of such Transactional Change of Control, the date of the Public
Announcement of such Transactional Change of Control.

ARTICLE 2 - AWARDS, PERFORMANCE POOL AND PAYMENTS

2.1 Awards. For each Performance Period, the Committee, in its discretion, shall
(a) select those Eligible Persons who shall be Participants and (b) determine
the size of each Participant’s Award, which will consist of a number of
Participation Points. Promptly after the Committee selects a Participant to
receive an Award, the Company will notify the Participant of his or her Award
with an Award Letter that may include additional or modified terms that the
Committee decided to make applicable to such Award.

2.2 Determination of Performance Pool. As soon as practical following the
Valuation Date of a Performance Period, the Committee shall determine the size
of the Performance Pool in accordance with the following steps: (a) determine
the Relative Baseline and the Ending Value, (b) subtract the Relative Baseline
from the Ending Value, (c) multiply the resulting amount by three percent (3%),
provided that in no event shall the Performance Pool exceed an amount equal to
the greater of (i) $75,000,000 or (ii) one-half percent (0.5%) of the product of
the Initial Shares and the Common Stock Price as of the Initial Date. If the
Performance Pool is not a positive number, no amount shall be payable to any
Participant with respect to such Performance Period. If the Performance Pool is
a positive number, the Committee shall certify in writing the size of the
Performance Pool.

2.3 Allocation of Performance Pool. The Committee shall then determine the
dollar value of the Award (or all Awards in case of multiple Awards to a
particular Participant for the same Performance Period) of each Participant with
respect to the Performance Period for which a Performance Pool has been
generated by multiplying the Performance Pool by a fraction, the numerator of
which shall be the Participation Points held by such Participant with respect to
the Performance Period (after giving effect to all Awards to such Participant
with respect to the applicable Performance Period and any forfeitures of Awards
by such Participant with respect to the applicable Performance Period) and the
denominator of which shall be the Total Participation Points outstanding for the
Performance Period (after giving effect to all Awards to all Participants with
respect to the applicable Performance Period and any forfeitures of Awards by
any Participants with respect to the applicable Performance Period).

 

10



--------------------------------------------------------------------------------

2.4 Payment to Participants.

(a) The dollar value of the Award as determined pursuant to Section 2.3 for a
Participant shall be payable either in cash or in shares of Common Stock or
other property, as determined by the Committee, to the Participant as soon as
reasonably practicable, but no later than 75 days after the end of the
Performance Period. If the Participant is paid out in shares of Common Stock,
the dollar amount of the Award determined pursuant to Section 2.3 shall be
converted into a fixed number of shares of Common Stock based on the Fair Market
Value as of the date the Committee makes its final determination pursuant to
Section 2.3.

(b) Notwithstanding the foregoing, if the Company’s Absolute Shareholder Return
for the entire Performance Period is not a positive number, then no payments to
Participants shall be made unless the Company’s Absolute Shareholder Return on a
cumulative basis since the beginning of the applicable Performance Period
becomes positive within seven (7) years following the end of the Performance
Period. For purposes of the preceding sentence, the Company’s Absolute
Shareholder Return shall be measured at the end of each quarter, beginning with
the first quarter following the end of the applicable Performance Period, and it
shall be measured from the beginning of the Performance Period through the end
of such quarter. The Participant’s employment with the Company or a Related
Company need not continue past the Valuation Date with respect to the applicable
Performance Period for delayed payment of the dollar value of the Award
calculated pursuant to Section 2.3 in accordance with Section 2.4(c).

(c) If the Absolute Shareholder Return becomes positive within the seven
(7) year period following the Performance Period, then the dollar value of the
Award as originally determined pursuant to Section 2.3 for a Participant shall
be payable either in cash or in shares of Common Stock or other property, as
determined by the Committee, to the Participant as soon as reasonably
practicable, but no later than 75 days after the end of the quarter when the
Absolute Shareholder Return became positive. If the Participant is paid out in
shares of Common Stock, the dollar amount of the Award determined pursuant to
Section 2.3 shall be converted into a fixed number of shares of Common Stock
based on the Fair Market Value as of the last day of the quarter when the
Absolute Shareholder Return became positive.

(d) If the Absolute Shareholder Return does not become positive within the seven
(7) year period following the Performance Period, then notwithstanding
Section 2.3 all Awards held by the Participant with respect to the applicable
Performance Period shall, without payment of any consideration by the Company,
automatically and without notice terminate, be forfeited and be and become null
and void, and neither the Participant nor any of his or her successors, heirs,
assigns, or personal representatives will thereafter have any further rights or
interests in such Awards.

2.5 Termination of Participant’s Employment; Death and Disability.

(a) If a Participant’s employment with the Company or a Related Company
terminates, the provisions of this Section 2.5 shall govern the treatment of the
Participant’s Award exclusively, regardless of the provision of any employment
or other agreement to which the Participant is a party or any termination or
severance policies of the Company then in effect, which shall be superseded by
this Outperformance Plan such that, by way of illustration, any provisions
thereof with respect to payout or the lapse of forfeiture restrictions relating
to the Participant’s incentive or other compensation awards in the event of
certain types of termination

 

11



--------------------------------------------------------------------------------

of the Participant’s employment with the Company (such as, for example,
termination at the end of the term, termination without Cause by the employer)
shall not be interpreted as requiring that any calculations set forth in
Sections 2.2 and 2.3 hereof be performed.

(b) In the event of termination of a Participant’s employment (i) by the
Participant upon Retirement or (ii) by reason of the Participant’s death or
Disability (each a “Qualified Termination”) after the Initial Date, but prior to
the Valuation Date of any Performance Period, then the Participant will retain
the number of Participation Points initially granted to him or her with respect
to such Performance Period, but all calculations and payments, if any, with
respect to the Participant’s Award shall be made at the same time and on the
same conditions set forth in Sections 2.2, 2.3 and 2.4 hereof for all other
Participants.

(c) In the event of a termination of a Participant’s employment for any reason
other than a Qualified Termination prior to a Valuation Date for a Performance
Period, all Awards held by the Participant shall, without payment of any
consideration by the Company, automatically and without notice terminate, be
forfeited and be and become null and void, and neither the Participant nor any
of his or her successors, heirs, assigns, or personal representatives will
thereafter have any further rights or interests in such Awards or any related
Participation Points.

2.6 Change of Control.

(a) In the event of a Change of Control, the Committee will determine the size
of the Performance Pool for each outstanding Performance Period in accordance
with Section 2.2 and the dollar value of the Awards in accordance with
Section 2.3 no later than the date of consummation of the Change of Control. For
avoidance of doubt, in the event of a Change of Control, the performance of all
calculations and actions pursuant to Sections 2.2 and 2.3 hereof using the
applicable Valuation Date shall be conditioned upon the final consummation of
such Change of Control.

(b) After the determination of the dollar value of the Awards payable to each
Participant, the Awards payable to Participants who have incurred a Qualified
Termination shall be paid out in cash as soon as reasonably practicable, but no
later than 30 days of the consummation of a Change of Control. The Awards
payable to all other Participants shall be fixed at the dollar amount determined
pursuant to Sections 2.2 and 2.3 hereof and be payable in cash, but shall only
be paid to them upon the earlier of (i) the last day of the Performance Period
if the Participant remains employed by the Company (or its successor) until such
day, or (ii) the termination of the Participant’s employment by the Company (or
its successor) without Cause or by the Participant with Good Reason prior to the
end of the Performance Period if such termination of employment occurs within 24
months following the Change of Control. Notwithstanding the foregoing, if the
Company’s successor does not irrevocably and unconditionally agree to assume the
Awards in connection with the Change of Control, the Awards shall be fully paid
out to the Participants in cash within 30 days of the consummation of the Change
of Control.

2.7 LTIP Units. The Committee may award LTIP Units to a Participant at the
commencement of a Performance Period. In such event, the agreement granting such
LTIP Units

 

12



--------------------------------------------------------------------------------

shall set forth (i) whether and how the LTIP Units will be subject to forfeiture
to reflect the economic terms of this Outperformance Plan in light of the
different award structure, (ii) whether LTIP Units will be issued prior to or
after the Valuation Date, it being understood that the Committee may decide to
award LTIP Units in multiple tranches with respect to a single Award to a
Participant, and (iii) the methodology to be followed to convert the dollar
amount of any Award determined under Section 2.3 or 2.6 to a number of LTIP
Units to be earned, or forfeited, as the case may be, and (iv) if such LTIP
Units constitute equity awards, under which equity incentive plan of the Company
they are being issued, whether shares of Common Stock need to be reserved for
issuance under such plan, and if so how that number will be determined, which
may, depending on the circumstances, include calculations made or to be made
under Sections 2.2 or 2.3, capital account allocations and/or balances under the
applicable partnership agreement, and the conversion ratio between LTIP Units
(directly or indirectly) and Common Stock.

2.8 Nature of Awards. The Awards granted under this Outperformance Plan shall be
used solely as a device for the measurement and determination of certain amounts
to be paid to each Participant as provided herein and such Awards shall not
constitute or be treated as property or as a trust fund of any kind or as stock
options or other form of equity or security of the Company or any Related
Company. A Participant shall have only those rights set forth in this
Outperformance Plan and the Participant’s Award Letter with respect to Awards
granted to such Participant and shall have no ownership rights in the Company or
any Related Company by virtue of having been granted Awards. Any benefits which
become payable hereunder shall be paid from the general assets of the Company.

ARTICLE 3 – MISCELLANEOUS

3.1 Amendments. This Outperformance Plan and any Awards granted hereunder may be
amended or modified only with the consent of the Company acting through the
Committee or the Board; provided that any amendment or modification which
adversely affects a Participant must be consented to by such Participant to be
effective as against him or her.

3.2 Interpretation by Committee. The Committee may interpret this Outperformance
Plan, with such interpretations to be conclusive and binding on all persons and
otherwise accorded the maximum deference permitted by law, provided that the
Committee’s interpretation shall not be entitled to deference on and after a
Change of Control except to the extent that such interpretations are made
exclusively by members of the Committee who are individuals who served as
Committee members before the Change of Control and take any other actions and
make any other determinations or decisions that it deems necessary or
appropriate in connection with this Outperformance Plan or the administration or
interpretation thereof. In the event of any dispute or disagreement as to
interpretation of this Outperformance Plan or of any rule, regulation or
procedure, or as to any question, right or obligation arising from or related to
this Outperformance Plan, the decision of the Committee, except as provided
above, shall be final and binding upon all persons.

3.3 Assignability. Except as otherwise provided by law, no benefit hereunder
shall be assignable, or subject to alienation, garnishment, execution or levy of
any kind, and any attempt to cause any benefit to be so subject shall be void.

 

13



--------------------------------------------------------------------------------

3.4 No Contract for Continuing Services. This Outperformance Plan shall not be
construed as creating any contract for continued services between the Company
and any Participant and nothing herein contained shall give any Participant the
right to be retained as an employee of the Company.

3.5 Governing Law. This Outperformance Plan shall be construed, administered,
and enforced in accordance with the laws of the State of California, without
giving effect to the principles of conflict of laws of such State.

3.6 Tax Withholding. The Company shall have the right to deduct from all
payments hereunder any taxes required by law to be withheld with respect to such
payments. In the event payment is made in the form of shares of Common Stock,
with the approval of the Committee, the minimum tax withholding may be satisfied
by the Company withholding from shares of Common Stock to be issued, shares
having an aggregate Fair Market Value (as of the date the withholding is in
effect) that would satisfy the minimum withholding amount due.

3.7 Effect on Other Plans. Nothing in this Outperformance Plan shall be
construed to limit the rights of Participants under the Company’s benefit plans,
programs or policies.

3.8 Benefits and Burdens. This Outperformance Plan shall inure to the benefit of
and be binding upon the Company and the Participants, their respective
successors, executors, administrators, heirs and permitted assigns.

3.9 Enforceability. If any portion or provision of this Outperformance Plan
shall to any extent be declared illegal or unenforceable by a court of competent
jurisdiction, then the remainder of this Outperformance Plan, or the application
of such portion or provision in circumstances other than those as to which it is
so declared illegal or unenforceable, shall not be affected thereby, and each
portion and provision of this Outperformance Plan shall be valid and enforceable
to the fullest extent permitted by law.

3.10 Waiver. No waiver of any provision hereof shall be effective unless made in
writing and signed by the waiving party. The failure of any party to require the
performance of any term or obligation of this Outperformance Plan, or the waiver
by any party of any breach of this Outperformance Plan, shall not prevent any
subsequent enforcement of such term or obligation or be deemed a waiver of any
subsequent breach.

3.11 Notices. Any notices, requests, demands, and other communications provided
for by this Outperformance Plan shall be sufficient if in writing and delivered
in person or sent by registered or certified mail, postage prepaid, to a
Participant at the last address the Participant has filed in writing with the
Company, or to the Company at their main office, attention of the Committee.

3.12 Section 409A. The provisions regarding all payments to be made hereunder
shall be interpreted in such a manner that all such payments either comply with
Section 409A of the Code or are exempt from the requirements of Section 409A of
the Code as “short-term deferrals” as described in Section 409A of the Code. To
the extent that any amounts payable hereunder are determined to constitute
“nonqualified deferred compensation” within the meaning of Section 409A of the
Code, such amounts shall be subject to such additional rules and requirements as

 

14



--------------------------------------------------------------------------------

specified by the Committee from time to time in order to comply with
Section 409A of the Code and the payment of any such amounts may not be
accelerated or delayed except to the extent permitted by Section 409A of the
Code. The Company makes no representation or warranty and shall have no
liability to any Participant or any other person if any payments under any
provisions of this Plan are determined to constitute deferred compensation under
Section 409A of the Code that are subject to the twenty percent (20%) additional
tax under Section 409A of the Code.

 

15